          Case 5:14-fj-00005-HE Document 272 Filed 05/19/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNIVERSITAS EDUCATION, LLC,                 )
                                            )
                      Petitioner,           )
vs.                                         )              NO. 14-fj-0005-HE
                                            )
AVON CAPITAL, LLC, ET AL.,                  )
                                            )
                      Respondents.          )

                                           ORDER

       The petitioner’s motion for leave to file document under seal [271] is GRANTED.

Petitioner may file its Exhibit to its supplemental brief in support of its motion for sanctions

[Doc. #236] under seal.

       IT IS SO ORDERED.

       Dated this 19th day of May, 2021.
